In an action for a judgment declaring plaintiff’s rights under an automobile insurance policy, defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Orange County (Walsh, J.), dated November 23, 1983, as granted that branch of plaintiff’s motion which was for summary judgment and thereupon declared that the no-fault provisions of New Jersey law are applicable to his claims for no-fault benefits arising out of an accident in that State on December 24, 1982.
Order reversed, insofar as appealed from, on the law, with costs, that branch of plaintiff’s motion which was for summary judgment in his favor denied, and upon searching the record, summary judgment granted in favor of the defendant, and it is declared that the no-fault provisions of New Jersey law are inapplicable to plaintiff’s claims for no-fault benefits arising out of the accident in that State on December 24, 1982.
By its terms, New Jersey’s no-fault law only applies to automobiles registered or principally garaged in New Jersey (NJ Stats Ann § 39:6A-3; Morgan v Bisorni, 100 AD2d 956). Lazer, J. P., Bracken, Brown and Lawrence, JJ., concur.